BIJUR, J.
It is not necessary to determine the many points raised on this appeal because of the “fatal objections to the order,” in that “it does not contain the absolutely necessary adjudication” that the act for which the party is punished “was calculated to or actually did defeat, impair, impede, or prejudice the rights or remedies of the complaining party.” Guerrier v. Coleman, 135 App. Div. 46, 119 N. Y. Supp. 895; Judiciary Law, § 770.
Order reversed, with $10 costs and disbursements, with leave, however, to renew the motion in the court below. All concur.